UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form N-8F I.ACP Continuum Return Fund II, LLC 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [_]Merger [X]Liquidation [_]Abandonment of Registration (Note: Abandonments of Registration answer onlyquestions 1 through 15, 24 and 25 of the form and complete verification at the end of the form.) [_]Election of status as a Business Development Company (Note: BusinessDevelopment Companies answer only questions 1 through 10 of this formand complete verification at the end of the form.) 2.Name of fund: ACP Continuum Return Fund II, LLC 3.Securities and Exchange Commission File No.: 811-21030 4.Is this an initial Form N-8F or an amendment to a previously filed FormN-8F? [_]Initial Application[X]Amendment 5.Address of Principal Executive Office (include No. & Street, City, State,Zip Code): Ascendant Capital Partners LP 150 N. Radnor Chester Rd. Suite C-220 Radnor, PA 610-688-4180 6. Name, address and telephone number of individual the Commission staffshould contact with any questions regarding this form: Gary E. Shugrue, President and CIO Ascendant Capital Partners LP 150 N. Radnor Chester Rd. Suite C-220 Radnor, PA 610-688-4180 7. Name, address and telephone number of individual or entity responsible formaintenance and preservation of fund records in accordance with rules 3la-1and 3la-2 under the Act [17 CFR 270.3la-1, .31a-2]: Gary E. Shugrue, President and CIO Ascendant Capital Partners LP 150 N. Radnor Chester Rd. Suite C-220 Radnor, PA 610-688-4180 8.Classification of fund (check only one): [X]Management company; [_]Unit investment trust; or [_]Face-amount certificate company. 9.Subclassification if the fund is a management company (check only one): [_]Open-end[X]Closed-end 10.State law under which the fund was organized or formed (e.g., Delaware,Massachusetts): Delaware 11. Provide the name and address of each investment adviser of the fund(including sub-advisers) during the last five years, even if the fund'scontracts with those advisers have been terminated: Ascendant Capital Partners LP 150 N. Radnor Chester Rd. Suite C-220 Radnor, PA 610-688-4180 12. Provide the name and address of each principal underwriter of the fund,even if the fund's contracts with those underwriters have been terminated: There are no underwriters of the Fund 13.If the fund is a unit investment trust ("UIT") provide: (a)Depositor's name(s) and address(es): (b)Trustee's name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle forinvestment in the fund (e.g., an insurance company separate account)? [_] Yes[X] No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: 15. (a) Did the fund obtain approval from the board of directors concerning thedecision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes[_] No If Yes, state the date on which the board vote took place: December13, If No, explain: (b) Did the fund obtain approval from the shareholders concerning thedecision to engage in a Merger,
